

117 S1442 IS: Workforce Promotion to Access Training to Help Workers, Adults, and Youths Succeed Act
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1442IN THE SENATE OF THE UNITED STATESApril 28, 2021Ms. Cortez Masto (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish the Corporation for Career Pathways to promote pathways to unfilled and emerging job markets, and for other purposes.1.Short titlesThis Act may be cited as the Workforce Promotion to Access Training to Help Workers, Adults, and Youths Succeed Act or the Workforce PATHWAYS Act.2.PurposesThe purposes of this Act are—(1)to provide a coordinated process for developing a national strategy to ensure that United States’ students and workers have access to affordable, relevant, and innovative education and job training that will equip them to compete and win in the global economy;(2)to prepare Americans for the 21st Century economy and the emerging industries of the future by—(A)providing an environment of lifelong learning and skills-based training; and(B)cultivating a demand-driven approach to the opportunities available;(3)to establish a promotional public-private partnership that—(A)analyzes economic trends;(B)promotes pathways to unfilled and emerging job markets; and (C)guides current and future workers in the United States economy by providing information to empower economic mobility and security for United States workers;(4)to use economic and labor data and a honed marketing campaign to reduce the barriers to choosing a career, or a career transition, with more effective outreach and information that is amenable and understandable for the worker and the business community;(5)to use information and marketing to reduce the stigma or uncertainties surrounding many quality and essential professions in the United States;(6)to work with private employers, educational institutions, labor unions, other nonprofit organizations, and State, territorial, tribal, and local governments to update and reshape the education and job training landscape in the United States; and(7)to work to aide and strengthen United States workers in the wake of a global pandemic that has inflicted significant pain on their economic and physical well-being . 3.Corporation for Career Pathways(a)EstablishmentThere is authorized to be established a nonprofit corporation, which—(1)shall be known as the Corporation for Career Pathways (referred to in this Act as the Corporation);(2)shall not be an agency or establishment of the United States Government; and(3)shall be subject to the provisions of the District of Columbia Nonprofit Corporation Act (chapter 4 of title 29, District of Columbia Official Code) to the extent that such provisions are consistent with this section. (b)Mission and vision(1)MissionThe mission of the Corporation is to increase awareness of career pathways for United States workers, educators, and employers by promoting workforce development initiatives, educational programs, and other opportunities that develop skills relevant to high-demand industries—(A)to create a healthier, more resilient, and more sustainable workforce; and (B)to increase our Nation’s global competitiveness.(2)VisionThe vision of the Corporation is working through an innovative public-private partnership to use strategic data analytics, an effective public marketing campaign, and the dissemination of timely information to provide the tools workers, educators, and employers need—(A)to create greater economic mobility;(B)to promote greater job creation or employment;(C)to reduce long-tenured displaced and dislocated workers; and(D)to increase the Nation’s gross-domestic product, export potential, and overall economic strength. (c)Board of Directors(1)In generalThe Corporation shall have a Board of Directors (referred to in this section as the Board) consisting of 21 members, who—(A)shall be appointed by the Secretary of Labor, in consultation with the Secretary of Commerce, the Secretary of Education, the Administrator of the Small Business Administration, the Director of the National Economic Council, and the Chairman of the Council of Economic Advisors;(B)shall have knowledge of the domestic job market, education opportunities, and career development;(C)shall collectively represent diverse ethnicities and regions of the United States; and(D)shall be United States citizens.(2)MembershipOf the members appointed pursuant to paragraph (1)(A)—(A)1 member shall have appropriate expertise and experience at a 4-year institution of higher education;(B)1 member shall have appropriate expertise and experience at a 2-year institution of higher education;(C)1 member shall have appropriate expertise and experience at a career and technical training institution;(D)1 member shall have appropriate expertise and experience in other adult education opportunities;(E)1 member shall have appropriate expertise and experience at a primary or secondary public school, especially in preparing students in a career and technical education environment;(F)in selecting the members described in subparagraphs (A) through (E), the Secretary of Labor should give strong consideration to including at least 1 member with specific experience in career or academic counseling;(G)1 member shall have appropriate expertise and experience in State or local workforce boards;(H)1 member shall have appropriate expertise and experience with economics of the labor market, including possible work in academia;(I)1 member shall have appropriate expertise and experience in a labor organization representing private sector unions, including through established apprenticeship programs;(J)1 member shall have appropriate expertise and experience in a labor organization representing public sector unions, including through established apprenticeship programs;(K)1 member shall have appropriate expertise and experience in a private sector business trade association, such as a Chamber of Commerce;(L)1 member shall have appropriate expertise and experience in small business or entrepreneurship, or their associations; (M)1 member shall have appropriate expertise and experience in state or regional economic development;(N)2 members shall have appropriate expertise and experience in a nonprofit organization that specializes in assisting workers with job placement and other needs, at least 1 of which shall specialize in assisting minority workers; (O)1 member shall have appropriate expertise and experience in a nonprofit organization that provides job and vocational education to unemployed and underemployed individuals;(P)1 member shall have appropriate expertise and experience in a nonprofit organization that specializes in helping assist veterans in career development and job placement;(Q)1 member shall have appropriate expertise and experience in a nonprofit organization that specializes in helping assist disabled workers; (R)1 member shall have appropriate expertise and experience in a nonprofit organization that specializes in helping assist at-risk youth;(S)1 member shall have appropriate expertise and experience in a nonprofit organization that specializes in helping assist in rehabilitating workers after incarceration; and(T)2 members shall have appropriate expertise and experience in areas not identified in subparagraphs (A) through (S) (such as areas within the technology, energy, and health care sectors), as determined by the Secretary of Labor, in consultation with the other officials referred to in paragraph (1)(A).(3)IncorporationThe initial members of the Board shall serve as incorporators and shall take whatever actions are necessary to establish the Corporation under the District of Columbia Nonprofit Corporation Act (chapter 4 of title 29, District of Columbia Official Code).(4)Term of office(A)In generalExcept as provided in subparagraph (B), the term of office of each member of the Board shall be 3 years.(B)ExceptionsOf the members initially appointed to the Board under this subsection—(i)7 members shall be appointed for an initial 4-year term; (ii)7 members shall be appointed for an initial 3-year term; and(iii)7 members shall be appointed for an initial 2-year term.(5)Removal for causeThe Secretary of Labor may remove any member from the Board for good cause.(6)Vacancies(A)In generalAny vacancy in the Board shall not affect the authority of the Board and shall be filled in the manner required under this subsection. (B)Service after expiration of termAny member of the Board whose term has expired may continue to serve on the Board until the earlier of—(i)the date on which the member’s successor has taken office; or (ii)the last day of the calendar year in which the member’s term has expired.(C)Length of appointmentAny member of the Board appointed to fill a vacancy occurring before the expiration of the term for which that member’s predecessor was appointed shall be appointed for the remainder of such predecessor’s term. (D)Term limitA member of the Board may not serve more than 2 consecutive terms (in addition to an initial 2-year term, if applicable).(7)Election of chair and vice chairsMembers of the Board shall—(A)annually elect a member to be Chair; and (B)elect 1 or 2 members to be Vice Chair every 2 years.(8)Meetings(A)Open to the publicMeetings of the Board, including any committee of the Board, shall be open to the public. The Board may, by majority vote, close any such meeting only for the time necessary to preserve the confidentiality of commercial or financial information that is privileged or confidential, to discuss personnel matters, or to discuss legal matters affecting the Corporation, including pending or potential litigation. (B)Frequency; locationsThe Chair shall convene Board meetings not less frequently than 4 times per year in diverse locations throughout the United States. (C)Local inputDuring Board meetings, members of the Board—(i)shall be briefed by local officials and individuals with appropriate expertise in the topic under discussion; and(ii)shall review the efforts of the Board and impact of actions taken by the Board. (D)Virtual attendanceNot fewer than 1 of the Board meetings each year may be conducted virtually to reduce travel and lodging costs. Members of the Board may attend any Board meeting virtually if the member explains to the Board why his or her virtual attendance is necessary.(9)Not federal employeesNotwithstanding any other provision of law, members of the Board may not be considered to be employees of the United States Government as a result of their service as members of the Board.(10)Compensation; expensesMembers of the Board may not receive any compensation from the Federal Government for their service on the Board, but shall be paid actual travel expenses and per diem in lieu of subsistence expenses when they are away from their usual place of residence, in accordance with section 5703 of title 5, United States Code.(11)Annual objectivesThe Board shall establish annual objectives through a workforce strategy for the Corporation for each fiscal year, subject to approval by the Secretary of Labor, in consultation with the Secretary of Commerce, the Secretary of Education, the Administrator of the Small Business Administration, the Director of the National Economic Council, and the Chairman of the Council of Economic Advisors.(12)BudgetNot later than 60 days before the beginning of each fiscal year, the Board shall—(A)submit a copy of the Corporation’s budget for the upcoming fiscal year to the Secretary of Labor, which budget shall include a detailed explanation of any expenditure provided for in the budget in excess of $5,000,000; and(B)post a copy of the budget and explanation described in subparagraph (A) on the Corporation's website. (d)Officers and employees(1)In general(A)OfficersThe Board shall hire United States citizens to serve as the Executive Director of the Corporation and as such other officers as may be necessary to carry out the duties of the Corporation.(B)EmployeesThe Executive Director, under the direction of the Board, shall hire such employees of the Corporation as may be necessary, including—(i)individuals with expertise and experience in labor market economics, (ii)individuals with private and public sector experience;(iii)individuals with expertise and experience in public relations; and(iv)individuals with expertise and experience in labor relations.(C)Length of serviceOfficers and employees hired pursuant to subparagraphs (A) and (B) shall serve for terms fixed by the Board and at the pleasure of the Board. (D)Compensation(i)In generalThe Corporation may fix the compensation of officers and employees hired pursuant to subparagraphs (A) and (B). (ii)LimitationExcept as provided in clause (iii), officers and employees of the Corporation may not receive any salary or other compensation from any sources other than the Corporation for services rendered during their employment by the Corporation. (iii)Service for other organizationsOfficers may receive compensation for service on the Board of Directors or a committee of an organization that does not receive funds from the Corporation if such service has been approved in advance by the Board and is subject to the provisions of the Corporation's Statement of Ethical Conduct. (2)Nonpolitical nature of appointmentNo political test or qualification may be used in selecting, appointing, promoting, or taking other personnel actions with respect to officers or employees of the Corporation.(e)Nonprofit and nonpolitical nature of Corporation(1)StockThe Corporation shall have no power to issue any shares of stock, or to declare or pay any dividends.(2)ProfitNo part of the income or assets of the Corporation shall inure to the benefit of any director, officer, employee, or any other individual except as salary or reasonable compensation for services.(3)Political contributionsThe Corporation may not contribute to or otherwise support any political party or candidate for elective public office. Individual members of the Board are not prohibited from such activities when acting in their personal capacity.(4)Lobbying activitiesIt is the sense of Congress that the Corporation should not engage in lobbying activities (as defined in section 3(7) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(7)). Individual members of the Board are not prohibited from such activities in their personal capacity.(5)Broad focusIn carrying out its duties under this section, the Corporation may not overtly prioritize any particular group of jobs or industries beyond what is statistically justified.(f)Duties and powers(1)Annual reports(A)OperationsNot later than March 1st of each year, the Corporation shall submit a report to the Secretary of Labor, which shall include, with respect to the preceding fiscal year—(i)a comprehensive and detailed description of the Corporation’s operations, activities, financial condition, and accomplishments in promoting United States workers, the domestic job market, and career pathways, including any actions authorized under paragraph (5);(ii)a comprehensive and detailed accounting of amounts obligated or expended by the Corporation;(iii)a detailed description of each in-kind contribution received by the Corporation, including, for each such contribution—(I)its fair market value;(II)the individual or organization responsible for making the contribution;(III)its specific use; and(IV)a justification for its use within the context of the Corporation’s mission;(iv)an objective and quantifiable measurement of the progress made, on an objective-by-objective basis, in meeting the objectives established by the Board and included within the annual workforce strategy;(v)an explanation of any challenges to achieve an objective established by the Board and any revisions or alterations to the Corporation’s objectives established by the Board pursuant to the annual workforce strategy;(vi)such recommendations as the Board considers appropriate for all workforce stakeholders, including the Executive branch, Congress, States, and local governments. (B)Workforce strategyNot later than January 1st of each year, the Corporation shall develop and submit to the Secretary of Labor an annual workforce strategy for engaging all labor market stakeholders about opportunities or changes to useful degrees, registered apprenticeship programs, and certifications or skill sets, which shall include—(i)setting specific workforce performance goals to be supported by the Corporation that benefit all States, territories, and the District of Columbia;(ii)identifying opportunities and strategies to create more job and career building opportunities and mobility to rural, urban, and suburban areas;(iii)evaluating the current and future state of the United States workforce, including projected emerging job and skill needs across all sectors of the United States economy;(iv)identifying and addressing potential impacts of emerging technologies on the workforce;(v)providing information pertaining to— (I)the 25 job classifications that are currently in the highest demand in each State or region, according to the latest State and regional assessments and reports;(II)the 50 job classifications that are currently in the highest demand nationwide; and(III)the emerging job market trends anticipated 5 years and 10 years into the future;(vi)taking a strategic look at whether it is more accurate or effective to break the lists referred to in clause (v) into regions, rather than breaking them up exclusively along State lines;(vii)exploring and providing information on how to better connect the appropriate employers and workers, including by highlighting emerging industries to better link potential employees to the business and job markets that are hiring;(viii)identifying necessary general skill sets, such as time management, judgement and decision making, operation monitoring, coordination, speaking, critical thinking, active listening, and material resource management, that are most desired, important, and needed by employers and the most in-demand jobs and careers;(ix)identifying the necessary specific skill sets needed to match the demands of the Nation, State, or region’s in-demand job markets;(x)identifying the current education and training capacity of United States educational and vocational institutions and career pathways to meet the workforce needs identified pursuant to clauses (iii) and (v), including fields for which there is a shortfall or surplus of education and training capacity;(xi)identifying and addressing what motivates workers and promoting such motivators;(xii)identifying and addressing barriers to retaining individuals in careers;(xiii)identifying and addressing factors influencing individuals pursuing careers in in-demand fields, including barriers to attracting individuals into such fields, particularly young people and traditionally underrepresented populations, including women and minorities;(xiv)considering how Federal agencies, businesses, industries, labor organizations, educators, and other stakeholders can coordinate efforts to support qualified individuals in pursuing careers in high-demand fields;(xv)identifying and addressing the most effective manner to transition between jobs or between geographic locations;(xvi)identifying and addressing any potential stigmas or misperceptions, that influence whether young individuals pursue careers associated with certain jobs or career paths in in-demand fields;(xvii)facilitating and encouraging elementary, secondary, and postsecondary students in the United States to pursue careers in in-demand fields;(xviii)identifying and developing pathways for students and individuals to secure apprenticeships readiness, registered apprenticeships, and other work-based learning opportunities in in-demand fields;(xix)identifying methods of enhancing apprenticeships readiness and registered apprenticeships, job skills training, mentorship, education, and outreach programs that are exclusive to youth, veterans, disabled persons, and senior citizens in the United States;(xx)identifying potential sources of funding, including grants and scholarships, that may be used to support youth, veterans, disabled persons, senior citizens, and other qualified individuals in pursuing careers in high-demand fields;(xxi)reevaluating education and workforce training programs to meet constantly changing employer needs and engaging with business leaders, educational institutions, and community-based organizations to ensure that the needs of the workforce are being offered in education and training;(xxii)creating policies that build pathways between secondary education, post-secondary education, training institutions, and business communities;(xxiii)ensuring that secondary education, post-secondary education, workforce training, and business development programs consider equity by targeting investments in low-income neighborhoods, which often results in higher growth rates and broader equity and inclusivity; and(xxiv)conducting outreach to employers to persuade the employers to adopt these options, including the registered apprenticeship model.(C)Marketing planIn conjunction with the workforce strategy developed pursuant to subparagraph (B), the Corporation shall develop and submit an annual marketing plan to the Secretary of Labor that—(i)incorporates the elements described in subparagraph (B);(ii)helps individuals chart a career path that will place them in the middle class or higher without having to work more than 1 job;(iii)informs individuals of professional development opportunities, including the advantageous longitudinal outcomes associated with such opportunities;(iv)markets the options regionally to employers, nonprofit organizations, workforce boards, potential apprentices, secondary school students, counselors, school administrators, and parents;(v)maximizes the economic benefits to the United States by promoting effective business and workforce integration in the United States through advertising, outreach to educational institutions, labor organizations, business trade shows, and other appropriate promotional activities;(vi)addresses ways to diversify the employment and career pathways in many industries by—(I)providing employment opportunities to underrepresented communities; (II)promoting diversity among these options by marketing and supporting outreach to underrepresented populations, including women and minorities; and (III)increasing access for vulnerable or underrepresented populations, especially women and minorities, to high skill and other in-demand careers;(vii)more effectively coordinates veterans, seniors, and disabled populations into the job market;(viii)includes regional, State, or local analyses in the Corporation’s materials and marketing efforts;(ix)evaluates and provides awards or recognition in accordance with paragraph (4); and(x)includes a Workforce Report Card to monitor the progress made towards meeting annual workforce performance goals established pursuant to subparagraph (B)(i).(2)Annual united states career forecast and resource guideNot later than April 1st of each year, the Corporation, using elements required in the annual workforce strategy and any other information and resources readily available from Federal, State, and local governments, consortiums, and academic institutions, shall publish an annual public United States Career Forecast and Resource Guide that provides such information in a plain, understandable way—(A)to educate the American public regarding the United States job market, including—(i)information regarding in-demand industries, workforce needs, and pathways for training for and obtaining available jobs; and(ii)identifying and correcting common misperceptions regarding such issues;(B)to provide useful, understandable, and concrete information to students, workers, businesses, scholars, scientists, and others involved in the United States job market;(C)to identify the workforce needs of the United States economy, broken down by State, or regions, as appropriate, and time period, including government employment and other public service employment;(D)to outline effective career development opportunities that include additional or complementary career pathways;(E)to promote opportunities and pathways for small businesses and entrepreneurship;(F)to provide a list of Federal and State resources to assist United States workers, educators, or career counselors to navigate relevant career pathways in fields in which more workers are needed;(G)to advocate for the implementation of education and training systems, including registered apprenticeships, that are fully aligned with workforce needs;(H)to promote underrepresented communities in in-demand industries;(I)to include rural workforce and job markets in all workforce development efforts;(J)to focus on in-demand industries and populations that are most likely to drive the United States economy;(K)to outline the economic and other benefits of filling domestic job markets with properly trained United States workers through advertising, outreach to workforce and business associations, and other appropriate promotional activities; and(L)to identify efforts that can be made by employers, educators, and workers to provide for greater income mobility and economic stability in the future job market. (3)Distribution of report and strategyNot later than 60 days after receiving each operations report pursuant to paragraph (1)(A) and each workforce strategy pursuant to paragraph (1)(B), the Secretary of Labor shall submit a copy of such report and strategy to—(A)the Secretary of Education;(B)the Secretary of Commerce;(C)the Administrator of the Small Business Administration;(D)the Director of the National Economic Council;(E)the Chairperson of the Council of Economic Advisors;(F)the Committee on Appropriations of the Senate;(G)the Committee on Commerce, Science, and Transportation of the Senate;(H)the Committee on Health, Education, Labor, and Pensions of the Senate;(I)the Committee on Appropriations of the House of Representatives;(J)the Committee on Energy and Commerce of the House of Representatives; and (K)the Committee on Education and Labor of the House of Representatives.(4)Recognition awardsThe Corporation shall establish an awards program to annually recognize—(A)workers and students who achieve excellence in registered apprenticeships, adult education programs, career and technical education programs, or other nontraditional workforce development pathways; (B)educational institutions that take unique or innovative approaches to developing a skilled workforce; and (C)businesses that take unique or innovative approaches to developing a skilled workforce.(5)PowersIn order to carry out the activities required under this subsection, the Corporation may—(A)obtain grants from, partner with, and make contracts with, Federal and State agencies, trade associations, private companies, coalitions, and other institutions with relevant expertise;(B)hire or accept the voluntary services of consultants, experts, advisory boards, and panels to aid the Corporation in carrying out such activities; and(C)take such other actions as may be necessary to accomplish such activities.(g)WebsiteThe Corporation shall develop and maintain a publicly accessible website through which it shall—(1)provide information to the public, including stakeholders;(2)conduct public outreach activities; and(3)distribute marketing campaign materials, including the resource guide described in subsection (f)(2).(h)Use of available data and statisticsIn carrying out all of the duties and activities described in this section, the Corporation shall—(1)make use of all relevant and available data and statistics used by Federal and State agencies, as appropriate, including reports, data collection, surveys, and the similar efforts;(2)take all necessary precautions to avoid maintaining any individual’s personal information; and(3)make available the data, information, and statistics it collects for the responsible use by Federal and State agencies, as appropriate, including reports, data collection, surveys, and similar efforts. 4.Funding(a)Authorization of appropriations(1)In generalThere is authorized to be appropriated $25,000,000 for each of the fiscal years 2022 through 2026 to carry out this Act.(2)Additional funding during periods of high unemploymentDuring any of the fiscal years referred to in paragraph (1) in which the United States unemployment rate exceeds 10 percent, there is authorized to be appropriated an additional $25,000,000 to carry out this Act.(b)Non-Federal contributionsThe Corporation shall seek up to $25,000,000 annually in contributions from—(1)United States corporations;(2)local chambers of commerce;(3)institutions of higher education, including vocational schools;(4)State and local governments;(5)workforce boards;(6)nonprofit organizations;(7)labor organizations; and(8)other interested stakeholders that the Corporation considers appropriate. (c)United States Career Pathways Fund(1)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the United States Career Pathways Fund.(2)DepositsThere shall be deposited into the United States Career Pathways Fund—(A)amounts appropriated pursuant to subsection (a); and(B)amounts donated to the Corporation for Career Pathways in accordance with subsection (b).(3)Use of feesAmounts deposited into the United States Career Pathways Fund shall remain available until expended for grants for the Corporation or for State and local workforce boards to assist in the implementation of the annual workforce strategy described in section 3(f)(1)(B).(d)Matching public and private funding(1)Start-up expenses(A)In generalSubject to paragraph (3), of the amounts deposited into the United States Career Pathways Fund pursuant to subsection (c)(2), the Secretary of the Treasury shall make available to the Corporation up to $10,000,000 to cover the Corporation's initial expenses and activities under this Act. (B)Quarterly transfersTransfers from the United States Career Pathways Fund to the Corporation shall be made not less frequently than quarterly, beginning on January 1, 2022, on the basis of estimates by the Secretary of the Treasury. Proper adjustments shall be made in amounts subsequently transferred to the extent prior estimates were in excess or less than the amounts required to be transferred.(2)Funding for subsequent fiscal yearsSubject to paragraph (3), for each of the fiscal years 2022 through 2026, the Secretary of the Treasury shall transfer make quarterly transfers from the United States Career Pathways Fund to the Corporation in an amount that is equal to the amount deposited into the United States Career Pathways Fund during the prior quarter.(3)Matching requirement(A)In generalAmounts may not be transferred to the Corporation under this subsection unless, for each of the fiscal years 2023 through 2026, the Corporation provides a non-Federal match equal to the amount transferred to the Fund under paragraph (2) for each such fiscal year.(B)Goods and services(i)In generalFor the purpose of determining the value of the non-Federal match under subparagraph (A) the fair market value of goods and services (including advertising) contributed to the Corporation—(I)may be included in the determination; and(II)may not account for more than 80 percent of the matching requirement in any fiscal year.(ii)Right of refusalThe Corporation may decline to accept any in-kind contribution determined to be inappropriate, not useful, or commercially worthless. (C)WaiverThe matching requirement under subparagraph (A) shall be waived during the 12-month period beginning on the date on which the United States unemployment rate is greater than 10 percent. (D)LimitationThe Corporation may not obligate or expend funds in excess of the total amount received by the Corporation for a fiscal year from Federal and non-Federal sources. (4)Carryforward(A)Federal fundsAmounts transferred to the Fund under paragraph (1) or (2) shall remain available until expended.(B)Matching fundsAny amount received by the Corporation from non-Federal sources in any of fiscal year 2022 through 2026 that cannot be used to meet the matching requirement under paragraph (3)(A) for the fiscal year in which amount was collected may be carried forward and treated as having been received in the succeeding fiscal year for purposes of meeting such matching requirement in such succeeding fiscal year.(e)Limitations on use of funds(1)In generalAmounts deposited into the Corporation for Career Pathways Account may not be used for any purpose other than carrying out the responsibilities of the Corporation under this subsection.(2)Major campaignsThe Board may not authorize the Corporation to obligate or expend more than $15,000,000 on any advertising campaign, promotion, or related effort unless—(A)at least 10 members of the Board are present (including virtual presence, as authorized under paragraph 3(c)(8)(D)) at the meeting at which such obligation or expenditure is approved;(B)such obligation or expenditure is approved by an affirmative vote of at least 2/3 of such members; and(C)each member of the Board was given at least 3 days advance notice of the meeting at which the vote on the obligation or expenditure is to be taken that identifies the matters to be voted upon at such meeting.(f)Accountability(1)Annual financial audits(A)In generalThe Corporation shall contract with an independent accounting firm to conduct an annual financial audit of the Corporation’s operations and shall publish the results of each audit on its public website. (B)GAO reviewThe Comptroller General of the United States may—(i)review any audit of a financial statement conducted under subparagraph; and(ii)conduct periodic audits of the Corporation's operations. (2)Program reviewNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall—(A)conduct a review of the programmatic activities of the Corporation; and(B)submit a report to the appropriate congressional committees that contains the results of such review. (3)Access to recordsThe Corporation shall provide Congress and the Comptroller General of the United States with full and complete access to the books and records of the Corporation.